--------------------------------------------------------------------------------

--------------------------------------------------------------------------------











THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


US $1,003,836.00 [plus interest]


OXFORD MEDIA, INC.


11% PROMISSORY NOTE DUE MARCH __, 2007


FOR VALUE RECEIVED, OXFORD MEDIA, INC., a corporation organized and existing
under the laws of the State of Nevada (the "Company"), promises to pay to
Palisades Master Fund, LP the registered holder hereof (the "Holder"), the
principal sum of One Million Three Thousand Eight Hundred and Thirty Six 00/100
Dollars (US $1,003,836.00) on the Maturity Date (as defined below) and to pay
interest on the principal sum outstanding from time to time at the rate of
eleven percent (11%) per annum (computed on the basis of the actual number of
days elapsed and a year of 365 days), accruing from June ___, 2006, the date of
initial issuance of this Note (the ”Issue Date”), to the date of payment. Such
interest shall be payable on the date which is the earlier of (i) the Maturity
Date, or (ii) the date of any prepayment of principal permitted hereunder.
Accrual of interest shall commence on the Issue Date and shall continue to
accrue on a daily basis until payment in full of the principal sum has been made
or duly provided for (whether before or after the Maturity Date).


This Note is being issued pursuant to the terms of the Exchange Agreement, dated
as of June 30, 2006 (the “Loan Agreement”), to which the Company and the Holder
(or the Holder’s predecessor in interest) are parties. Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Loan
Agreement.


This Note is subject to the following additional provisions:


1.    The term “Maturity Date” means March __, 2007.


2.    (i)    This Note may be prepaid in whole or in part at any time prior to
the Maturity Date, without penalty. Any payment shall be applied as provided in
Section 3. This Note may be used as consideration for any financing the Company
may enter into.



 
1

--------------------------------------------------------------------------------

 

(ii)    TIME IS OF THE ESSENCE WITH RESPECT TO ANY PAYMENT DUE HEREUNDER. The
Company shall be in default hereunder if any payment is not made in a timely
manner, without any right to cure unless such right to cure is granted by the
Holder in each instance, which consent shall be in the sole discretion of the
Holder and may be withheld for any reason or for no reason whatsoever.


3.    Any payment made on account of the Note shall be applied in the following
order of priority: (i) first, to any amounts due hereunder other than principal
and accrued interest, (ii) then, to accrued interest through and including the
date of payment, and (iii) then, to principal of this Note.


4.    All payments contemplated hereby to be made “in cash” shall be made in
immediately available good funds of United States of America currency by wire
transfer to an account designated in writing by the Holder to the Company (which
account may be changed by notice similarly given). For purposes of this Note,
the phrase “date of payment” means the date good funds are received in the
account designated by the notice which is then currently effective.


5.    Subject to the terms of the Loan Agreement, no provision of this Note
shall alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the principal of, and interest on, this Note at the time,
place, and rate, and in the coin or currency, as herein prescribed. This Note is
direct obligations of the Company.


6.    Omitted.


7.    Except as provided in Section 6 above, no recourse shall be had for the
payment of the principal of, or the interest on, this Note, or for any claim
based hereon, or otherwise in respect hereof, against any incorporator,
shareholder, officer or director, as such, past, present or future, of the
Company or any successor corporation, whether by virtue of any constitution,
statute or rule of law, or by the enforcement of any assessment or penalty or
otherwise, all such liability being, by the acceptance hereof and as part of the
consideration for the issue hereof, expressly waived and released.


8.    The Holder of the Note, by acceptance hereof, agrees that this Note is
being acquired for investment and that such Holder will not offer, sell or
otherwise dispose of this Note except under circumstances which will not result
in a violation of the Securities Act of 1933, as amended, or any applicable
state Blue Sky or foreign laws or similar laws relating to the sale of
securities.


9.    Any notice given by any party to the other with respect to this Note shall
be given in the manner contemplated by the Loan Agreement in the section
entitled “Notices”.


10.     This Note shall be governed by and construed in accordance with the laws
of the State of New York. Each of the parties consents to the exclusive
jurisdiction of the federal courts whose districts encompass any part of the
County of New York or the state courts of the State of New York sitting in the
County of New York in connection with any dispute arising under this Agreement
and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non coveniens, to the bringing of any
such proceeding in such jurisdictions. To the extent determined by such court,
the Company shall reimburse the Holder for any reasonable legal fees and
disbursements incurred by the Holder in enforcement of or protection of any of
its rights under any of this Note.



 
2

--------------------------------------------------------------------------------

 

11.    JURY TRIAL WAIVER. The Company and the Holder hereby waive a trial by
jury in any action, proceeding or counterclaim brought by either of the Parties
hereto against the other in respect of any matter arising out of or in
connection with this Note.


12.     The following shall constitute an "Event of Default":



 
a.
The Company shall default in the payment of principal or interest on this Note
or any other amount due under the Loan Agreements, including the Extension
Agreement dated June 30, 2006, time being of the essence; or




 
b.
Any of the representations or warranties made by the Company herein, in the Loan
Agreement or any of the other Transaction Agreements shall be false or
misleading in any material respect at the time made; or




 
c.
The Company shall (1) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (2) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; or




 
d.
A trustee, liquidator or receiver shall be appointed for the Company or for a
substantial part of its property or business without its consent; or




 
e.
Any governmental agency or any court of competent jurisdiction at the instance
of any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Company; or




 
f.
Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company.



If an Event of Default shall have occurred, then, or at any time thereafter, and
in each and every such case, unless such Event of Default shall have been waived
in writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder's sole
discretion, the Holder may consider this Note immediately due and payable (and
the Maturity Date shall be accelerated accordingly), without presentment,
demand, protest or notice of any kinds, all of which are hereby expressly
waived, anything herein or in any note or other instruments contained to the
contrary notwithstanding, and interest shall accrue on the total amount due (the
“Default Amount”) on the date of the Event of Default (the “Default Date”) at
the rate of 18% per annum or the maximum rate allowed by law, whichever is
lower, from the Default Date until the date payment is made, and the Holder may
immediately enforce any and all of the Holder's rights and remedies provided
herein or any other rights or remedies afforded by law.



 
3

--------------------------------------------------------------------------------

 



13.    In the event for any reason, any payment by or act of the Company or the
Holder shall result in payment of interest which would exceed the limit
authorized by or be in violation of the law of the jurisdiction applicable to
this Note, then ipso facto the obligation of the Company to pay interest or
perform such act or requirement shall be reduced to the limit authorized under
such law, so that in no event shall the Company be obligated to pay any such
interest, perform any such act or be bound by any requirement which would result
in the payment of interest in excess of the limit so authorized. In the event
any payment by or act of the Company shall result in the extraction of a rate of
interest in excess of a sum which is lawfully collectible as interest, then such
amount (to the extent of such excess not returned to the Company) shall, without
further agreement or notice between or by the Company or the Holder, be deemed
applied to the payment of principal, if any, hereunder immediately upon receipt
of such excess funds by the Holder, with the same force and effect as though the
Company had specifically designated such sums to be so applied to principal and
the Holder had agreed to accept such sums as an interest-free prepayment of this
Note. If any part of such excess remains after the principal has been paid in
full, whether by the provisions of the preceding sentences of this Section or
otherwise, such excess shall be deemed to be an interest-free loan from the
Company to the Holder, which loan shall be payable immediately upon demand by
the Company. The provisions of this Section shall control every other provision
of this Note.


IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized this __th day of June 2006.




 
 



 
OXFORD MEDIA, INC.
     
By:_______________________________________
         
President

 
 
 
 
 
 
 


4


--------------------------------------------------------------------------------